Walker, J.
Opinion by The damages claimed by the plaintiff were not required to be set out more specially than was done in the petition in this case. Where the damages claimed result, prima ,faeie, as a matter of legal inference from the facts stated, it is always sufficient.
In a note in Sedgwick on Damages, sixth edition, page 731, the distinctions that exist between general damages and special damages are well and concisely stated, with apt illustrations for the application of the rules applicable to each in various kinds of action. Quoting briefly, it is there said, upon reference to numerous authorities: “All legal damages must, whether the action be in contract or in tort, naturally result from the act or default complained of; and, although the law in cei-tain cases permits the recovery of such 'damages as are physically secondary, or consequential, yet they must, in legal contemplation, be also its proximate result. Where auch result is necessary, or is legally imported by the facts, the damages are general, and need not be specially set forth in the pleading; otherwise they must.
Among the numerous cases which illustrate the rule above given, may be cited that of the case of a suit for loss of profit which would have been the direct result of work done at the contract price, and which is prevented by the defendant’s wrongful act— where the declaration or petition need not contain a special allegation of such loss to enable the party to recover, if it sets up the substantial nature of the agreements. (Burrell v. New York and Saginaw Solar Salt Company, 14 Mich., 38.)
*451Applying these principles to the facts alleged by the plaintiff as constituting his cause of action, he was prima facie entitled to recover damages as the legal consequence of those facts. (See Field on Damages, sec. 340; also, Nations v. Cudd, 22 Texas, 552; Mead v. Rutledge, 11 Texas, 53 and 54.)
We conclude that the judgment ought to be affirmed, there being no error apparent upon the record, and so award.
Report of Commissioners of Appeal examined, their opinion ■adopted, and judgment affirmed.
Gould, C. J.